DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a FINAL Office Action upon Applicant’s Request for Reconsideration of App. No. 15/932147. 
In the response filed on December 6th, 2021, Applicant has amended claims 13 and 19. No claims have been cancelled, and no new claims have been presented for examination. Accordingly, claims 13-21 are pending in the application and have been examined on the merits discussed below.
Drawings
A replacement drawing sheet was received on December 6th, 2021.  The replacement drawing has removed all new matter, as indicated by the Examiner in previous Office Actions. Accordingly, the replacement drawing sheet has been entered.
Specification
A replacement specification was received on December 6th, 2021. The replacement specification has removed all new matter, as indicated by the Examiner in previous Office Actions. Accordingly, the replacement specification has been entered. 
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (e.g. a law of nature, natural phenomenon, or abstract idea) without significantly more. 
	In a test for patent subject matter eligibility, claims 13-21 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below:
	Independent claim 13 recites a method of promoting physical attendance of patrons at a business venue. Under Step 2A, Prong 1, claim 1 is directed to an abstract idea without significantly more, as it recites a judicial 
	Step 2A, Prong II is to determine whether the claim recites any additional elements that integrate the judicial exception (abstract idea) into a practical application. Claim 13 recites a “random chance device.” This additional element is not found to integrate the judicial exception into a practical application, as the “random choice device” is seen as insignificant extra-solution activity. This additional element amounts to mere data gathering and outputting, where in the input data consists of the first-and-second-interval award winners, and the output is selecting a random winner. This additional element does not add a meaningful limitation to the claim that allows the claim to be integrated into a practical application (see MPEP 2106.05(g)). Under Step 2A, Prong II, this claim remains directed toward an abstract idea. As such, under Step 2A, Prong II, claim 13 is patent ineligible.	Claim 13 does not include an additional element that results in the claim amounting to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element listed amounts to no more than adding insignificant extra-solution activity, and simply appending a well-understood, routine, and conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2016.05(d)). Embodiments of a random choice device, as disclosed by the applicant can include spinning a wheel. Furthermore, as disclosed by Cammegh et al. (US 8376827 B2) in [Col. 1, lines 9-10], “roulette [random chance device/spinning wheel] is a well-known casino game which has been played for many years,” therefore categorizing this embodiment as a well-understood, routine, and conventional activity previously known to the industry. Under Step 2B in a test for patent subject matter eligibility, claim 13 is not patent eligible.
	Dependent claims 14-21 further recite the method of independent claim 1. When analyzed as a whole, these dependent claims are held to be patent ineligible under 35 U.S.C. 101 because the additional recited imitations fail to establish that the claims are not directed towards an abstract idea. Claims 14-21 have been found to further narrow the abstract idea set forth in the claim(s) from which they depend. For example, claims 14, 15, and 18 simply narrow the type of business venue (e.g., casino, retail store, theatre). In another example, claims 14-16 and 21 are simply narrowing the abstract idea (organizing human activity; sales/marketing activities) of selecting patrons to be awarded prizes during first intervals. Under Step 2A, Prong I, these claims recite a judicial exception. 	Step 2A, Prong II, is to determine if the claims contain any additional elements that may integrate the abstract idea into a practical application. Claims 14-16 and 18-21 do not disclose any additional elements that were not introduced in the claims from which they depend. No further analysis under Step 2B is required for claims 14-16 and 18-21. As such, under Step 2A, Prong II, claims 14-16 and 18-21 are patent ineligible. 	Claim 17 further discloses the additional element of a “random chance device”, narrowing the scope to a “spinning wheel.” This recitation of the claimed additional element is not found to integrate the judicial exception into a practical application, as the “random choice device” is seen as insignificant extra-solution activity. This additional element amounts to mere data gathering and outputting, where in the input data consists of the first-interval award winners, and the output is selecting a random winner. The further definition (spinning wheel) of the claimed additional element (random chance device) does not add a meaningful limitation to the claim that allows the claim to be integrated into a practical application (see MPEP 2106.05(g)). Under Step 2A, Prong II, this claim remains directed toward an abstract idea.
	Claim 17 does not include an additional element that results in the claim amounting to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element listed amounts to no more than adding insignificant extra-solution activity, and simply appending a well-understood, routine, and conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2016.05(d)). Embodiments of a random choice device, as disclosed by the applicant can include spinning a wheel. Furthermore, as disclosed by Cammegh et al. (US 8376827 B2) in [Col. 1, lines 9-10], “roulette [spinning wheel] is a well-known casino game which has been 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2013/0231998), hereinafter Bell, in view of Conklin et al. (US 2015/0310701 A1), hereinafter Conklin, in further view of Rommerdahl et al. (US 2002/0103018 A1), hereinafter Rommerdahl.
	As per claim 13, Bell discloses: 
	A method of promoting attendance of patrons at a business, through monetary, health, safety and security incentives, requiring patrons to sign in with their names and other identifying to become eligible for prizes while attending a safer and more secure environment ([0056] Consumer may elect to register [sign in] for selected Giveaways which are of interest 103. Registration for Giveaways is accomplished by the Consumer providing giveaway registration information to the system, which information is passed to the Business that has offered that specific Giveaway [0011] Consumers register with the System by providing one or more of the following: first name; last name; address; city; state; postal code; email address; phone number; username and password; and may also include a selection for the Consumer to receive special offers [become eligible for prizes]… The Consumer registration may also require Consumers to agree to terms and conditions [self-screening] of use of the System); 	selecting candidates who may be awarded [an] award and awarding a prize to a winner, the contest winner being based on a random chance device ([0037] Businesses begin to register with, and to utilize the features of the System through the processes and functions of the System 202 [device] [0040] The administrator may select Giveaway [contest] Winners through any method chosen by the System Provider, which may be, but not necessarily is, a random selection 503); 
	While Bell discloses a method where businesses seek to attract patrons, he fails to disclose attracting patrons to a business venue or contest intervals. Conklin discloses the following:
A method of promoting attendance of patrons at a business venue, [which] may include self-screening to enter the business venue and become eligible for prizes. ([0026] Contest Management system 340 in order to define configuration information for contests and manage the contests, such as… communication-capable client devices 350… In addition, various communication-capable client devices 350 may interact with the Contest Management system 340, such as to provide… information about users of the devices, so that the Contest Management system 340 can determine contests that are available to the devices and their users [0091] information may be used to provide various benefits, such as… locations to visit)	Wherein at first intervals, selecting candidates who may be awarded a bonus award and be eligible to participate in a first contest, and awarding a prize to a winner ([0015] techniques include facilitating the awarding of prizes at the time a contestant enters or plays the contests… the techniques include employing an award counter to control awarding of prizes in a chance-based contest. For example, an award counter may be incremented [first intervals] at random or pseudo-random times. [0019] incrementing of an award counter may account for non-uniform award times, such as non-uniform entry times. For example, if a contest prize to be awarded is free gasoline for those who visit a gas station [patrons activities at the venue], and the award counter is allowed to increment during the night when the gas station is closed, the award counter may grow overnight since no one had a chance to play and win during the night… To address such situations, in an embodiment the award counter may be incremented with different probabilities during different time periods of the contest. For example, during certain time periods the probability of receiving an entry may be low or zero during certain time periods (e.g., overnight when a merchant location where entries may be submitted is closed), and thus a probability of an award counter incrementing during such a time period may be zero or lower than a probability at other time periods. See also [0016], [0021])	Bell and Conklin are analogous references, as both disclose methods of attracting patrons to businesses. Bell discloses a method for attracting customers to a business by generating market recognition for businesses, increasing consumer participation in the system, but fails to specify a goal of attracting patrons to a venue. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bell and Conklin. One of ordinary skill in the art could integrate businesses that are “brick-and-mortar” establishments into the disclosure of Bell and expect a reasonable level of success.
	While the combination of Bell and Conklin disclose awarding prizes at intervals, they fail to disclose second intervals. Rommerdahl discloses the following:
	Wherein at a second longer interval, conducting a contest among first contest prize winners, and awarding a prize to a winner ([0191] A final round of betting ensues, again starting with the first active player to the dealer's left. At the end of the final betting round, a player is the winner if all other players (including the dealer/player) have folded. If more than one player remains in the game after the final betting round, the winner is determined by a showdown [awarding a first prize to a selected patron based on that patrons activities at the venue]. The winner of the pot containing all of the bets is the player having the highest ranking poker hand [0194] only the winner of the Texas Hold'em game [award winners] may be permitted to participate in the additional contest(s) [second longer interval]. [0238] In one or more embodiments of the invention, a winner or winner(s) of the first and/or additional contests are awarded a payout or payoff. The particular payout may be based on amounts bet, such as the pot, or a predetermined payout schedule. The payout may comprise money, goods, or one or more other items of value [additional prize]).	Bell, Conklin, and Rommerdahl are analogous references as all disclose methods of providing contests to participants. The combination of Bell and Conklin teaches awarding prizes at a first interval, however fail to disclose an additional contest at a second interval. Rommerdahl discloses a first card game [first interval] which produces a winner. Winners of the first card came [first interval] are then able to play in a second card game [contest at a second longer interval]. Because the second card game comprises winners of multiple first card games, the intervals in which the additional prizes are awarded [second interval] are longer than the first. It would 
	As per claim 20, Bell, Conklin, and Rommerdahl disclose the method of claim 13, and Rommerdahl further discloses the second contest prize:
	wherein the second contest prize is larger than the first contest prize ([0281] once a player wins a jackpot the player may be permitted to rollover that jackpot in an attempt to win a larger jackpot if the player wins the next consecutive game or games [0283] This second jackpot may be larger than the first jackpot)	Rommerdahl, Bell, and Conklin are analogous references as all disclose methods of conducting contests. Bell and Conklin disclose awarding prizes at a first interval, however as previously mentioned, fail to disclose a second interval. Rommerdahl discloses holding a second contest at a longer interval, wherein the prize for the second contest is larger than that of the first. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Rommerdahl into Bell and Conklin. Having a second contest prize larger than the first benefits the business venue, as patrons are more likely to remain in the venue to await a second contest. 
	As per claim 21, Bell, Conklin, and Rommerdahl disclose the method of claim 20. Bell fails to disclose poker, however Rommerdahl further discloses the following:
	wherein the patrons are playing poker and the patron with the highest poker hand in each interval is selected ([0049] a player in a first poker game is permitted to participate in an additional contest only if the player completes the first game [0106] FIGS. 6A-6E refer to a payout step that awards the pot to the winner of the game. Where one of the players folds, the winner is the player that did not fold. Where neither folded and play ended in a Showdown, the winner is the one having a higher ranking hand. The pot is paid to the winner).	Bell and Rommerdahl are analogous references, as both disclose methods of conducting contests and awarding prizes. Bell, however, does not disclose poker as a contest to be played. Rommerdahl discloses holding . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bell, in view of Conklin, in further view of Rommerdahl, and further in view of Luciano et al. (US 8,038,519 B1). 	
	As per claim 14, Bell, Conklin, and Rommerdahl disclose the method of claim 13, and Conklin further discloses the following:
	patrons [are] selected during the first intervals to be awarded prizes ([0019] incrementing of an award counter may account for non-uniform award times, such as non-uniform entry times. For example, if a contest prize to be awarded is free gasoline for those who visit a gas station [patrons activities at the venue])
	Rommerdahl further discloses results of patrons play:
	the patrons selected to be awarded prizes are chosen based on the results of their play ([0106] FIGS. 6A-6E refer to a payout step that awards the pot to the winner of the game. Where one of the players folds, the winner is the player that did not fold. Where neither folded and play ended in a showdown, the winner is the one having a higher ranking hand. The pot is paid to the winner)
	While Rommerdahl discloses awarding patron based on game play, he fails to disclose that the game play takes place in a casino. Luciano discloses the following:
	Wherein the business venue is a gaming casino ([Column 2, lines 11-12] one preferred embodiment will have the system running in a casino).
	From the teachings of Conklin and Rommerdahl, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a known concept of awarding prizes based on the results of game play (i.e., poker, Texas Hold’em, etc…), as taught by Rommerdahl, to include the known concept of implementing these systems inside of a casino, as taught by Luciano. It is well known to those in the art that wagering/card games are played in a casino, therefore Rommerdahl motivates the combination of Luciano. 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, in view of Conklin, in further view of Rommerdahl, and further in view of Meyer et al. (US 2003/0061098 A1).
	As per claim 15, Bell, Conklin, and Rommerdahl disclose the method of claim 13, and Conklin further discloses the business venue:
	wherein the business venue is a retail store/mall and the patrons are randomly selected and the bonus award is based on their purchases ([0019] incrementing of an award counter may account for non-uniform award times, such as non-uniform entry times. For example, if a contest prize to be awarded is free gasoline for those who visit a gas station [patrons activities at the venue]).
	While Bell, Conklin, and Rommerdahl disclose a business venue and awarding prizes to patrons during intervals, they fail to disclose purchases at the business venue. Meyer discloses the following:
	wherein the business venue is a retail store/mall and the patrons are randomly selected and the bonus award is based on their purchases ([0057] the frequency [intervals] with which the prizes 1 are awarded may be controlled by only allowing higher value transactions to be eligible for the higher value prizes. In this way, the randomly selected transaction number 8 that will trigger the award of any of the prizes is selected from a range between 1 and 1,000 [0060] The incentive system according to the present invention is easily applied to large shopping centers (also called shopping malls) [0061] The electronic cash registers 5 are well suited to this system as they can be easily configured to capture and transmit many different details relating to each transaction. For example, it would be trivial for the modern cash register to monitor and transmit a range of transaction details, such as the amount of the transaction, the purchase of particular products, or any products from particular manufacturers, whether or not the transaction was paid for by credit card, which type of credit card was used, and so on. It will be appreciated that the respective trigger values for each of the prizes could be based on combinations of this information and facilitates any one-off special promotions associated with the sale of products from a particular manufacturer. However, for simplicity, any on-going or regular prize giveaways would most conveniently be selected on the basis of a randomly chosen transaction number 8.)	Meyers is analogous to Bell, Conklin, and Rommerdahl as Meyers also discloses an award system which selects patrons for prizes. From the teaching of Meyers it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the known concept of awarding a first prize 
	As per claim 16, Bell, Conklin, Rommerdahl, and Meyers disclose the method of claim 15. Conklin further discloses first intervals:
	[wherein the bonus award is awarded to patrons selected during the first interval] ([0015] techniques include facilitating the awarding of prizes at the time a contestant enters or plays the contests… the techniques include employing an award counter to control awarding of prizes in a chance-based contest. For example, an award counter may be incremented [first intervals] at random or pseudo-random times. [0019] incrementing of an award counter may account for non-uniform award times, such as non-uniform entry times. For example, if a contest prize to be awarded is free gasoline for those who visit a gas station [patrons activities at the venue], and the award counter is allowed to increment during the night when the gas station is closed, the award counter may grow overnight since no one had a chance to play and win during the night… To address such situations, in an embodiment the award counter may be incremented with different probabilities during different time periods of the contest. For example, during certain time periods the probability of receiving an entry may be low or zero during certain time periods (e.g., overnight when a merchant location where entries may be submitted is closed), and thus a probability of an award counter incrementing during such a time period may be zero or lower than a probability at other time periods. See also [0016], [0021])
	Meyers further discloses awards based on purchases:
	wherein the bonus award awarded to patrons selected is based on a percentage of their purchases ([0005] A percentage of the purchases from participating retailers is recorded and accumulated so that the total slowly increments towards the unknown prize amount. The accumulating cash total is prominently displayed so that the incentive correspondingly increases until the prize is won. The individual transaction that causes the total to equal the randomly chosen prize is identified and awarded the money).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bell, in view of Conklin, Rommerdahl, and further in view of Cammegh et al. (US 8,376,827 B2), hereinafter Cammegh.
	As per claim 17, Bell, Conklin, and Rommerdahl disclose the method of claim 13, however they fail to disclose a “spinning wheel.” Cammegh discloses the following:
wherein the random chance device comprises a spinning wheel ([Abstract] A roulette wheel generates a first random number every game determined by the pocket into which a roulette ball falls) 
	Bell and Cammegh are analogous references, as the both disclose methods requiring random selection of an entity. From the teaching of Bell it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the known concept of a random chance device, taught by Bell, by using a spinning wheel to conduct this random drawing, or selection, of a prize winner, as taught by Cammegh. Spinning wheels are well known to those in the art, and implementing a spinning wheel as a random chance device would have been an obvious substitution to one of ordinary skill in the art.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bell, Conklin, Rommerdahl, in further view of Key et al. (US 2014/0339120 A1), hereinafter Key.
	As per claim 18, Bell, Conklin, and Rommerdahl disclose the method of claim 13, however fail to disclose a theatre. Key discloses the following:
	wherein the business venue comprises a theatre ([0006] discloses contests and games are a common form of promotion used by fast food restaurants, convenience stores, theme parks, movie theaters, concerts, airlines, and other businesses).	Bell, Conklin, and Key are analogous references as all are related to contests hosted by businesses in order to attract customers. Bell and Conklin disclose businesses that may be related to food, dining, automotive, boating, gas stations, etc… Key also discloses a plurality of businesses, including theaters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Key into the teachings of Bell and Conklin, as including a theater in a list of businesses was motivated by Bell and Conklin. Additionally, modifying the type of business venue is considered obvious substitution.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bell, in view of Conklin, Rommerdahl, and further view of Porcellini et al. (US 2005/0075100 A1), hereinafter Porcellini.
	As per claim 19, Bell, Conklin, and Rommerdahl disclose the method of claim 12. Rommerdahl further discloses first and second intervals:
	[A first content interval, and a second contest interval wherein the second interval is longer than the first interval] ([0191] A final round of betting ensues, again starting with the first active player to the dealer's left. 
	While Rommerdahl discloses intervals, they fail to disclose interval duration. Porcellini discloses the following:
	wherein the length of [a] first interval is one hour ([0019] the drawing procedure is organized according to time bands. In particular, the drawing can be Subdivided into: [0020] hourly prize, to be drawn among all the players)
	wherein the length of [a contest] interval is fifteen days ([0022] “weekly prize, to be drawn among all the players who forward a request for information R during the last week”). 	Porcellini and Rommerdahl are analogous references as both disclose periodic intervals to be awarded prizes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the known concept of timed intervals, as taught by Conklin ([0019]), and contest intervals, as taught by Rommerdahl, to assign the predetermined intervals a consistent, hourly value, daily, and/or weekly value as taught by Porcellini. One of ordinary skill in the art could implement an hourly value to a timed interval and expect a reasonable level of success.
Response to Amendments
In the response filed on December 6th
In the response filed on December 6th, 2021, Applicant has submitted a replacement drawing sheet. The replacement drawing sheet has been entered, as it has cancelled all new matter found in the previously presented drawing sheet(s). 
In the response filed on December 6th, 2021, Applicant has amended claims 13 and 19 in response to the previous rejection under 35 U.S.C. 112(a) as failing to meet the written description requirement. Applicant’s amendments have been found to cancel all new matter found in the present claims. Accordingly, the rejection under 35 U.S.C. 112(a) has been withdrawn. 
In the response filed on December 6th, 2021, Applicant has argued (pg. 9) that, “the invention is not rendered ineligible for patent simply because it involves an abstract idea,” further arguing there are “additional elements in independent claims 13 that integrate the abstract idea into a practical application as they impose meaningful limits on practicing the abstract idea.” The Examiner respectfully disagrees. Under Step 2A, Prong II, the Examiner has determined that there are no additional elements that integrate the abstract idea into a practical application. If Applicant’s invention seeks to promote physical attendance, the claimed “solution” is not one that is technical in nature, and is directed to the abstract idea. While the Examiner does not concede that 1-4 (as listed by Applicant on pg. 10 of remarks) are all additional elements, should they be considered as such, merely signing in, selecting a winner, and selecting a prize have not been found to integrate the abstract idea into a practical application. The elements discussed above are seen as, at least one of, merely adding the words “apply it” or an equivalent with the judicial exception, or adding insignificant extra-solution activity to the judicial exception.	Applicant further argues, “Examiner will simply conclude that the additional elements add a specific limitation… that are not well-understood, not routine, not conventional activity in the field, which is indicative that an inventive concept is present and qualified Claim 13 as eligible subject matter.” The Examiner respectfully disagrees. As no specific arguments are made with respect to the current rejection under Step 2B, the Examiner is unable to respond further. 
In the response filed on December 6th, 2021, Applicant’s newly presented claims have been found to be patent ineligible under 35 U.S.C. 103. 	Applicant is reminded that the claims are examined according to the broadest reasonable interpretation of the claimed language. For example, Applicant has not defined “prize” in any limiting manner that Bell would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For example, Applicant states (pg. 2) that Bell does not teach every element of Chart A. However, the Examiner has not relied upon Bell to teach every limitation of Chart A (which reflects the limitations of claims 13-21). Applicant has made similar arguments for other references applied, to which the Examiner respectfully disagrees for the reasons stated above.	Applicant further argues (pg. 3) that the disclosures of the art of record are not motivated by monetary, health, safety, and security incentives. Without conceding to Applicant’s argument, please note, the amended limitations of “monetary, health, safety, and security incentives” may be interpreted as nonfunctional descriptive material which may have little to no patentable weight.  	Applicant further argues (pg. 3) that Conklin does not disclose promoting attendance at the business venue. The Examiner respectfully disagrees. [0091] of Conklin discloses the system may recommend locations for a user to visit, i.e. promoting attendance at a business venue. 	Applicant argues (pg. 4) that the disclosure of Rommerdahl “is not the selection of the candidate in each one of the first intervals who may be awarded a bonus award and being eligible to participate in a first contest.” The Examiner respectfully disagrees. While the contest of Rommerdahl is a poker game, the Examiner has found that the rules of Rommerdahl’s contest teach that of Applicant’s claimed invention. Further citations can be found above. 	Upon consideration of Applicant’s amendments to claim 19, the Examiner has no longer relied upon Rhyne to teach the limitations of claim 19. While Applicant’s arguments with respect to Rhyne (pg. 7) have been fully considered, they are moot upon Applicant’s claim amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622